An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

surname Coum

CLERK’S ORDER

OF
NEVADA

_ [DI—WU

“3%”

IN THE SUPREME COURT OF THE STATE OF NEVADA

   

JOEY FRANCO, No. 66220
Appellant,
vs.
KENNETH PARTRIDGE, F E L» E D
Res ancient.
'” SEP l 0 2035

TRAWE K. LWUEMAN
SLERK 5F 5 PREME mum

BY

 

DEPUTY CLER .

 

ORDER DISMISSING APPEAL
Cause appearing: appellant’s IIlDtiOI’l fer a vuluntary dismissal
ofthie appeal is. granted. This appeal is dismissed. NRAP 42(1)).
It is SO ORDERED.

CLEEK OF THE SUPREME COURT

BY: H___—___

cc: Hen. Mark R. Danton, District Judge
Terry L. Hutchinson
The Law Offices of Wendy Kazel
Eighth District Court Clerk

5‘2735‘7